APPLICATION FOR REHEARING
BY THE COURT:
Submitted on application for rehearing.
It is said that the application is predicated upon the fact that the appellee did not plead as a defense that carcinoma of the liver and metastasis of the lungs and kidneys caused Mr. Bell’s death.
Be that as it may, the burden at all times was upon the plaintiff to show causal relation between the injury suffered by decedent and his death. This burden was not met by the evi*143dence adduced, viz., the answers to the hypothetical question put to the medical experts.
The application will be denied.
HORNBECK, PJ., GEIGER & BARNES, JJ., concur.